Citation Nr: 1748095	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for degenerative osteoarthritic changes of the lumbosacral spine and lumbago, claimed as back trauma of entire spine.

2.  Service connection for coronary artery disease (CAD), previously denied as heart abnormalities.

3.  Service connection for cellulitis of the right knee, claimed as a right knee problem.


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from June 1972 to September 1973 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2017 the Veteran withdrew his request for a video conference hearing before a Veterans Law Judge.

The issue of entitlement to service connection for cellulitis of the right knee, claimed as right knee problem, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's degenerative osteoarthritic changes of the lumbosacral spine and lumbago disability are etiologically related to active service.  

2.  The Veteran's current diagnosis of CAD is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative osteoarthritic changes lumbosacral spine and lumbago have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2017).

2.  The criteria for service connection for CAD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2016).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, an alternative to the nexus requirement exists: A Veteran may demonstrate a relationship to service through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303.  Under the continuity of symptoms provision, "symptoms, not treatment, are the essence of any evidence of continuity of symptom[s]."  Savage v. Gober, 10 Vet.App. 488, 496 (1997).

Back Disability

The Veteran contends that his back disability is related to his service.  See January 2011 Statement in Support of Claim.

With regard to a current disability, the Veteran has several diagnosed back conditions, including osteoarthritis.  A June 2006 VA medical examination found that the Veteran suffered from minimal degenerative osteoarthritic changes involving the lumbosacral spine and lumbago.  An October 2011 VA medical examination diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine.  Thus, the first element of service connection is met.  Davidson, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  Service treatment records (STRs) in February 1973 noted that the Veteran was seen for complaints of back pain.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the Veteran has persuasively demonstrated continuity of symptomatology since service.  See Waters, supra.  The Veteran has asserted that his back pains have continued since his documented in-service back injury, and multiple VA records support his contention.  December 2007, June 2008, and October 2009 VA treatment records indicate that the Veteran has been seen for chronic back pain since his service ended. 

The Board notes that an August 2016 VA examiner provided a negative nexus opinion, ultimately determining that it was "less likely that present back problem is related to service."  The examiner rationalized that this was because the "original back injury and treatment [are] now very remote in time and appear to be minor per [service medical records]."  The examiner's rationale, however, is unclear.  The examiner appeared to speculate that the Veteran's back pain may not have been severe as there was only one compliant of back pain in the Veteran' service treatment records, but also noted that the Veteran complained of the back pain as lasting for an entire month.  The examiner's unclear and inconsistent language renders the examination insufficient as to the question of nexus.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's back injury.  However, in light of the Veteran's competent and credible statements as to continuity of symptomatology since service, as well as the VA treatment records documenting continuous symptoms, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current back disability is related to service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The service-connection claim for a back disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see Gilbert, supra.



Coronary Artery Disease (CAD)

The Veteran contends that his CAD disability is related to his service.  See January 2011 Statement in Support of Claim.  As for a presumption for service connection for service in Vietnam, the Veteran's DD-214 does not show any references to duty in the Republic of Vietnam.  After extensive searches of multiple records repositories, VA found that there was "no evidence in [the] Veteran's file to substantiate any service in the Republic of Vietnam."  See November 2011 memorandum.  As the Veteran did not serve in Vietnam, the Vietnam presumption for service connection will not apply.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board finds that the evidence does not support a finding of service connection for CAD.  

With regard to a current disability, the Veteran been diagnosed with CAD.  See February 2012 VA Examination.  Thus, the first element of service connection is met.  Davidson, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  STR's in February 1973 noted that the Veteran was seen for complaints of chest pain.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds the evidence preponderates against a finding of nexus.  In an April 2012 VA opinion, the VA examiner reviewed the Veteran's file and found that the Veteran had one visit for chest pain in February 1973 of undetermined etiology which resolved without any further complications.  The examiner also noted that the Veteran's heart examination on discharge was normal with no complaints of chest pain.  Based on her review, the examiner found that it was "less likely as not that [the] current condition of CAD is related to military service."  The Board affords this examination significant probative weight.  Thus, the evidence preponderates against a finding that any current heart disorder is related to service.

While the Veteran has asserted that his current CAD is related to his active military service, he has not demonstrated that he has any medical knowledge or training in evaluating such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Thus, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of CAD, to include whether it is related to a period of service, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the CAD is related to his military service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the Board finds that the question of whether the Veteran's CAD was related to his active military service is too complex to be addressed by a layperson.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to no probative weight.  

Thus, in sum, after a review of the entirety of the evidence of record, the Veteran's claim fails because the evidence preponderates against a finding of nexus.  Consequently, the claim must be denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 





ORDER

1.  Service connection for degenerative osteoarthritic changes lumbosacral spine and lumbago, claimed as back trauma of entire spine, is granted.

2.  Service connection for CAD, previously denied as heart abnormalities, is denied.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for a right knee problem.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has current diagnosis of polyarthralgia in his right knee, has asserted that this condition began in service, and has provided lay evidence that the condition has continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Thereafter, schedule the Veteran for VA examination(s) with appropriate examiner(s) to address the nature and etiology of his right knee condition.

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50/50) that a right knee condition manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must also review and discuss the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the Veteran's right knee condition claim.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


